Citation Nr: 0323031	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  01-04 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for histoplasmosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from June 1971 to June 1975, 
and from September to December 1979.  He also had a period of 
service from December 1979 to March 1985, from which he was 
dismissed following a general court-martial.  By a January 
1994 administrative decision, the Department of Veterans 
Affairs (VA) held that the appellant was not eligible for VA 
benefits based on this period of service.  38 U.S.C.A. § 5303 
(West 2002); 38 C.F.R. § 3.12 (2002).  That determination was 
not appealed.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VA Regional 
Office (RO) in St. Petersburg, Florida, in which the RO 
denied the appellant's claim of service connection for 
histoplasmosis.  The appellant disagreed and this appeal 
ensued.  


FINDING OF FACT

The medical evidence of record does not show a current 
diagnosis of histoplasmosis.  


CONCLUSION OF LAW

Histoplasmosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Because 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for service connection and there 
is no issue as to whether it is substantially complete.  38 
U.S.C.A. §5102 (West 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 
3.159(b)(2) (2002).  The appellant originally filed the 
appropriate form seeking to establish entitlement to service-
connected compensation in June 1993.  Accordingly, when he 
later claimed service connection for histoplasmosis, this 
informal claim did not require submission of another formal 
application.  See 38 C.F.R. § 3.155(a) (2002).  There is no 
issue as to providing the appropriate form or instructions 
for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  By a March 2000 letter, the RO 
informed the appellant of the rating action that same month 
denying his claim.  In that letter, the RO discussed the 
requirements of proving a service connection claim, including 
the need for evidence diagnosing a current claimed disorder.  
The appellant disagreed, and the RO responded with a November 
2000 statement of the case that again informed the appellant 
of the criteria for proving service connection and also 
listed the evidence considered in evaluating the claim.  By a 
May 2001 letter, the RO discussed the recent enactment of the 
VCAA and VA's enhanced duties of notice and assistance.  In a 
May 2002 supplemental statement of the case, the RO listed 
the evidence considered, the legal criteria for evaluating 
the claim (including recent VA regulations implementing the 
VCAA), and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate the claim.  
Furthermore, the Board issued to the appellant a letter in 
February 2003 asking him to provide information regarding all 
medical care he had received at any time in treatment for his 
claimed histoplasmosis.  There was no response from the 
appellant.  Although the Board no longer develops evidence on 
its own, and cannot decide a claim based on evidence so 
developed, see Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the lack of 
a response from the appellant means that the evidence before 
the Board is the same as that before the RO.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The claims file includes the service 
medical records, VA treatment and hospital records from the 
VA Medical Center at Gainesville, Florida, and records from 
agencies of the State of Florida concerning vocational 
rehabilitation counseling.  In an effort to ensure that VA 
has the evidence necessary to decide this claim, the Board 
wrote the appellant a February 2003 letter asking for 
information as to any treatment at any time for 
histoplasmosis, and informing him that it was his 
responsibility to provide this information.  The appellant 
did not respond.  The appellant has not identified any 
sources of treatment for his claimed histoplasmosis.  The 
Board concludes that VA has undertaken reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  No such examination has been afforded, and none is 
necessary.  The appellant has been consistently informed of 
the need for current medical evidence (as opposed to his lay 
allegations) of his claimed histoplasmosis.  He has provided 
no such evidence in his submissions, and has not responded to 
VA's requests for such information.  An examination is not 
necessary when the record does not contain competent medical 
evidence of a current disability.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  See also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (examination not necessary where record contains 
no evidence of a possible connection between a current 
disorder and service).  The RO afforded the appellant VA 
examinations in August 1998 and April 2001.  As the record 
does not contain competent medical evidence of histoplasmosis 
at present, an examination is unnecessary.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2002).

The first element of a service-connection claim requires 
medical evidence of current histoplasmosis.  The record 
includes various records submitted by the appellant, 
including records from the Florida state vocational 
rehabilitation program and the Social Security Administration 
that do not refer to a diagnosis of or treatment for 
histoplasmosis.  The record also includes private medical 
records and VA treatment records in the 1990s discussing 
treatment for back and knee disorders, psychiatric disorders, 
cardiac problems, and other maladies.  There is no mention of 
diagnosis of or treatment for histoplasmosis.  

The appellant argues that he was exposed to histoplasmosis in 
1971 to 1973.  The service medical records are silent as to 
any findings of histoplasmosis, though in December 1974 it 
was noted that he had an influenza-like syndrome of 
undetermined etiology.  Histoplasmosis was not diagnosed, and 
there is no medical evidence in the record to suggest that 
this finding is consistent with histoplasmosis.  Service 
examinations at separation from service were negative for any 
reference to histoplasmosis.  

The appellant also argues that histoplasmosis is medically 
evidenced by VA x-rays showing granulomas in the right lung, 
spleen, and liver.  VA x-ray in June 1994 showed 
cardiomegaly, in September 1994 showed evidence of previous 
granulomatous infection, and in March 1999 showed mild 
cardiomegaly, calcified granuloma of the right upper lobe.  A 
VA CT scan in April 1999 noted granulomas within the spleen 
and the right lung with previous granulomatous disease such 
as tuberculosis.  

In support of his allegations, the appellant provided 
information from two internet web sites.  In a document 
printed in August 1999 from the web site "www.vh.org", it 
was noted that chronic fibrocavitary histoplasmosis had a 
similar radiographic appearance to active tuberculosis.  In 
another document, this one printed in February 2000 from the 
web site "www.iupui.edu", it was noted in part that 
histoplasmosis might first appear years after leaving an area 
where the disease was acquired and discussed the differences 
between chronic, disseminated, fibrosing, and presumed ocular 
histoplasmosis.  None of this evidence refers to the 
appellant or to these VA findings, and so is not probative on 
the question of whether the VA records are indicative of 
histoplasmosis.  Moreover, the appellant does not have the 
medical expertise to offer his own opinion equating these 
findings to histoplasmosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (witness qualified as an 
expert by knowledge, skill, experience, training, or 
education must provide medical testimony).  

The record does not include medical evidence of a current 
diagnosis of histoplasmosis that would satisfy the initial 
element of a service-connection claim.  In light of the 
evidence of record and based on the analysis above, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for histoplasmosis.  


ORDER

Service connection for histoplasmosis is denied.  



	                        
____________________________________________
	MARJORIE A. AUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

